Acknowledgment
The amendment filed on February 14, 2022, responding to the Office Action mailed on December 16, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 and 3-26 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on February 14, 2022.  These drawings are accepted.
Allowable Subject Matter
Claims 1 and 3-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to does not teach the method of claim 1, further comprising controlling droplets discharged from a head unit based on a result of the detecting the droplets. 
Regarding claim 11 the prior art fails to disclose a method of manufacturing a display device, the method comprising: moving a film member by rotating one of a first roller unwinding the film member and a second roller around which the film member is wound; stopping the film member by stopping at least one of the first roller and the second roller; keeping the film member flat by ejecting inert gas onto an upper surface of the film member; discharging droplets onto the film member; and detecting the droplets on the film member. 
Regarding claim 20 the prior art fails to disclose the apparatus of claim 20 comprising a controller for controlling the droplets discharged from the head unit based upon the measurement result of the droplets discharged from the head unit.
Claims 3-10, 12-19 and 21-26 depend directly or indirectly on claims 1, 11 or 20 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893